PER CURIAM.
The court has ordered and reviewed the record in this case. Given the lack of any evidence in the record reflecting a real change in either spouses’ circumstances and the trial court’s recognition that the husband’s ability to pay has not been impaired by his reduction in income, we find the trial court abused its discretion in reducing the wife’s alimony as originally set by consent judgment. Accordingly, we remand to the trial court with instructions that the wife’s originally set alimony be reinstated. We also expressly recognize the husband’s right to reurge his motion to reduce or terminate alimony and to support that motion with proof of the requisite change of circumstances. See Rhinehart v. Rhinehart, 475 So.2d 43 (La.App. 2d Cir.), writ denied, 477 So.2d 692 (La.1985) (citing Bernhardt v. Bernhardt, 283 So.2d 226 (La.1973)).
CALOGERO, C.J., and HALL and ORTIQUE, JJ., would grant the writ and docket for argument.
DENNIS, J., not on panel.